Title: To George Washington from Francis Deakins, 21 June 1799
From: Deakins, Francis
To: Washington, George



Sir
George Town 21st June 1799

Your favor of the 16th Inst. came Duly to Hand—& Having Sold your Tobo at 4⅓ ⅌Ct now enclose you the Money $101.59 Together with the 26 Dolls. Recd for you Some time ago—I have Advised Mr Veatch of your Obliging offer to permit his with holding what I Judged reasonable for his Exstra Trouble. & fixed it at 25 Dolls. Part of Reads Bond in his Hands—I have also informed him as he has been permit’d to put on Tenants to Suit himself. A future Additional Salary is not to be expected. With Great Respect Yr Mt Obedt St

Francis Deakins

